         Case 1:17-cv-06779-WHP Document 78 Filed 06/11/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      86 Chambers Street
                                                      New York, New York 10007

                                                      June 11, 2021

By ECF
Honorable William H. Pauley III
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

               Re:    Morrison v. United States, No. 17 Civ. 6779 (WHP)

Dear Judge Pauley:

        This Office represents the United States in the above-referenced action. With Plaintiff’s
consent, I write to respectfully request a two week extension of the Government’s deadline to file
its motion for summary judgment, from June 21, 2021, until Friday, July 2, 2021, as well as a
corresponding extension of the deadline for Plaintiff’s opposition brief, from July 23, 2021, to
August 6, 2021, the Government’s reply brief from August 4, 2021, to August 18, 2021, and an
adjournment of the oral argument currently scheduled for August 18, 2021, to a date and time
thereafter convenient to the Court.

    I seek this extension due to unanticipated obligations in other matters which have delayed my
ability to draft the motion within the current schedule. This is the first request for an extension
of this deadline.

       I thank the Court for its consideration of this matter.

                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  United States Attorney for the
                                                  Southern District of New York

                                              By: __________________________
                                                 JENNIFER C. SIMON
                                                 LUCAS ISSACHAROFF
                                                 Assistant United States Attorneys
                                                 86 Chambers Street, Third Floor
                                                 New York, New York 10007
                                                 Tel.: (212) 637-2746/2737
